Russell, C. J.
1. While it is erroneous for the trial judge to submit to the jury an issue not arising under either the pleadings or the evidence, still it is not reversible error for the court, in stating the contentions of the parties, to state these contentions as they are presented in the pleadings, even though there be no evidence, or insufficient evidence, to *665support the contention. The well-recognized proposition that error can not be successfully assigned of. a refusal to direct a verdict is merely a corollary of this general proposition.
Decided February 18, 1916..
Action for conversion; from city court of Americus — Judge Harper. June 8, 1915.
Shipp & Sheppard, for plaintiffs.
E. A. Haiuhins, for defendant.
2. No reversible error appears, and the evidence authorized the verdict.

Judgment affirmed.